IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GEORGE JOHNSON,               : No. 930 MAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
          v.                  :
                              :
                              :
LANSDALE BOROUGH AND LANSDALE :
BOROUGH CIVIL SERVICE         :
COMMISSION,                   :
                              :
               Petitioners    :


                                        ORDER


PER CURIAM

AND NOW, this 28th day of July, 2015, the Petition for Allowance of Appeal is

GRANTED, LIMITED to the following issues, as stated by Petitioner:

      a.     Whether the Commonwealth Court committed reversible error by holding
             that a common pleas court’s standard of review of a civil service
             commission adjudication is de novo, where a common pleas court takes
             no additional evidence on appeal and limits itself to the record before the
             commission?

      b.     Whether the Commonwealth Court committed reversible error by holding
             that a common pleas court may modify a penalty imposed by a
             municipality, where there is no evidence whatsoever that the penalty was
             arbitrary, capricious, or discriminatory?

In all other respects, the Petition for Allowance of Appeal is DENIED.